       Case 1:20-cv-06759-PGG-OTW Document 14
                                           13 Filed 01/06/21
                                                    01/05/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

jbarton@faillacelaw.com                                                   MEMO ENDORSED:
                                                                          The application is granted. The
                                                                          conference currently scheduled for
                                            January 5, 2021               January 7, 2021 is adjourned to
                                                                          February 4, 2021 at 10:00 a.m.
Via ECF
Honorable Paul G. Gardephe
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
40 Foley Square
New York, NY 10007
                                                                             January 6, 2021
                 Re:      Flores v. Silver Moon Deli, Inc. et al.; 20 CV 6759

Dear Judge Gardephe:

         We represent Plaintiff in the above-referenced matter. We write to request the initial
conference scheduled for January 7, 2021 be adjourned for thirty days. This is the second request
of its kind and is submitted on consent.

        The parties have been working diligently on finalizing their settlement papers, however,
the process is taking longer than expected. As such, the parties respectfully request that the
conference on January 7, 2021 be adjourned. The parties anticipate being able to submit their
papers to Court before then.

        We thank the Court for its time and attention.

                                            Respectfully Submitted,


                                            /s/ Jesse Barton
                                            Jesse Barton, Esq.




                          Certified as a minority-owned business in the State of New York
